Citation Nr: 0612172	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for cervical strain 
with degenerative disc disease, rated as 10 percent disabling 
prior to September 7, 2005.

2.  Entitlement to an increased rating for cervical strain 
with degenerative disc disease, rated as 20 percent disabling 
from September 7, 2005.

3.  Entitlement to service connection for left arm and 
shoulder disability secondary to cervical strain with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision rendered by the Philadelphia 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).

In February 2000, the veteran testified at a hearing before 
an RO hearing officer.  A transcript of the hearing has been 
associated with the claims folders.  Thereafter, in August 
2003, the Board remanded the case to the RO for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  Prior to September 7, 2005, the veteran's cervical spine 
disability was manifested by pain and slight limitation of 
motion that neither limited flexion of the cervical spine to 
between 15 and 30 degrees nor limited combined range of 
motion of the cervical spine to less than 170 degrees.  

2.  Prior to September 7, 2005, the cervical spine disability 
was not productive of muscle spasm on extreme forward 
bending; loss of lateral spine motion; muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; impairment or a radicular group; or 
incapacitating episodes requiring bedrest prescribed by a 
physician.  

2.  From September 7, 2005, the veteran's the veteran's 
cervical strain with degenerative disc disease has been 
manifested by limitation of motion, but forward flexion has 
not limited to 15 degrees or less, impairment of a radicular 
group has not been present, and there has been no 
incapacitating episode requiring bedrest prescribed by a 
physician.

3.  The veteran's current left arm and left shoulder 
disabilities are not etiologically related to the veteran's 
service-connected cervical strain with degenerative disc 
disease.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for cervical strain with degenerative disc disease, 
prior to September 7, 2005, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5293 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2005).  

2.  The criteria for a disability evaluation in excess of 20 
percent for cervical strain with degenerative joint disease 
from September 7, 2005, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2005)

3.  The veteran's left arm and shoulder disabilities are not 
proximately due to or the result of his service-connected 
cervical spine disability.  38 C.F.R. § 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The veteran's claims were initially adjudicated prior to the 
enactment of the VCAA.  The notice required by the VCAA and 
the implementing regulation was provided in an April 2004 
letter.  Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
afforded ample time to submit and identify pertinent 
evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date or 
assign a disability evaluation for his claimed left arm and 
shoulder disability or to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision on this claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted for 
cervical spine disability and service connection is not 
warranted for left arm and shoulder disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records.  The veteran has been afforded 
several neurological and orthopedic examinations addressing 
the severity of his service-connected cervical spine 
disability and the etiology of his current left arm and 
shoulder conditions.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate his claims.  The Board is 
also unaware of any such available evidence.  In sum, the 
Board is satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Increased Rating 

General Legal Criteria
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005). 
 
It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2005). 
 
When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The criteria for intervertebral 
disc syndrome under Diagnostic Code 5293 that became 
effective on September 23, 2002, contain notes addressing the 
definition of incapacitating episodes and addressing rating 
procedure when intervertebral disc syndrome is present in 
more than one spinal segment.  These notes were omitted when 
the criteria for intervertebral disc syndrome were 
reclassified as Diagnostic Code 5243, effective on September 
26, 2003.  This omission was apparently inadvertent and was 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  
The correction was made effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).


Period Prior to September 7, 2005

The veteran has complained of constant daily neck pain going 
over his forehead and arm with pain down to his left leg.  
Physical activities such as prolonged walking or standing 
exacerbated his pain.  On occasion, he wore a cervical 
collar.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

On review of the merits of this claim the Board finds that 
the veteran's cervical spine disability more nearly 
approximates the criteria for a 10 percent rating than the 
criteria for a 20 percent rating under Diagnostic Code 5290 
during this period.  Despite his complaints of neck and left 
shoulder pain, the report of a November 1998 orthopedic 
consultation notes that he had full range of motion of his 
neck with apparently normal muscle strength.  Subsequent 
medical records during this period record forward flexion to 
45 degrees in January 1999; 35 degrees in May 2002; and 45 
degrees in June 2003.  His extension was limited to 35 
degrees in January 1999; 20 degrees by pain in January 2001; 
30 degrees in May 2002; and 40 degrees in June 2003.  

Rotation was measured to 50 degrees to the left and 70 
degrees to the right in January 1999.  Subsequent 
measurements in May 2002 and June 2003 were to 80 degrees 
bilaterally.  Lateral flexion to the left was to 20 degrees 
in January 1999 and May 2002 and to 25 degrees in June 2003.  
However, after repetition, range of lateral flexion to the 
left was reduced to 15 degrees in June 2003.  Right lateral 
flexion was to 30 degrees in January 1999 and May 2002 and to 
35 degrees in June 2003.  

Based on the foregoing, the Board concludes that the 
limitation of motion of the veteran's cervical spine 
disability more nearly approximated slight than moderate 
during this period.  In so concluding, the Board notes that 
during examination in May 2002, the examiner found no 
instability in the cervical spine and no evidence of 
fatigability, lack of endurance, motor incoordination, or 
additional loss of movement on repeated use that could be 
quantified in exact terms of degrees.  While the veteran 
reported during examination in June 2003 that his neck 
disability markedly interfered with his daily activity, the 
examiner noted that he could certainly carry out virtually 
all usual activities of daily living.  While the veteran was 
noted to have decreased range of left lateral flexion with 
repeated use in June 2003, the examining physician noted no 
instability

As the evidence shows that the veteran has degenerative disc 
disease of the cervical spine, the Board must also consider 
the rating criteria pertaining to intervertebral disc 
syndrome.  Under the criteria in effect prior to September 
23, 2002, intervertebral disc syndrome warrants a 
noncompensable evaluation if it is postoperative, cured.  A 
10 percent evaluation is warranted if it is mild.  A 20 
percent evaluation is warranted if it is moderate with 
recurring attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

In the present case, the evidence does not show that the 
veteran's service-connected cervical spine disability was 
productive of any neurological impairment.  On the contrary, 
despite complaints of pain radiating into his left arm in 
November 1998, the veteran was noted to have no obvious 
neurological deficits and had apparently equal reflexes 
bilaterally.  Similarly, motor examination in January 1999 
revealed normal tone, bulk, and strength.  Sensory 
examination at that time was normal.  Similar findings were 
noted during examination in July 2000 despite MRI findings 
revealing a mild disc bulge and moderate bilateral foraminal 
stenosis at C5-6 and a left foraminal stenosis at C3-4.  
Likewise, during neurological examination in June 2003, the 
veteran was noted to have no objective signs to suggest 
radiculopathy despite his "plethora of symptomatology."  
The examiner felt that the veteran was "quite evasive in 
providing a history and would not relate details of his 
medical care."  Based on the foregoing, the Board finds that 
a rating in excess of 10 percent under Diagnostic Code 5293 
or a separate rating for neurological impairment of either 
upper extremity is not warranted.

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005). 

However, the evidence does not show that the veteran's 
cervical spine disability resulted in incapacitating episodes 
having a total duration of at least one weak as contemplated 
by a compensable rating under Diagnostic Code 5293.  
Accordingly, the criteria for a compensable evaluation under 
the version of Diagnostic Code 5293 in effect from September 
23, 2002, are not met.  Moreover, as noted above, a separate 
rating for neurological impairment of either upper extremity 
is not warranted.  
 
Based on the discussion above, the Board finds that a rating 
in excess of 10 percent for the veteran's service-connected 
cervical spine disability is not warranted under the 
pertinent rating criteria in effect prior to September 26, 
2003.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  A 20 percent disability evaluation 
is appropriate for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted with forward flexion of the 
forward flexion of the cervical spine greater than 30 degrees 
but no greater than 40 degrees; combined range of motion of 
the cervical spine to 170 degrees but no greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
with vertebral fraction with loss of 50 percent or more of 
the height.  

The revised general rating formula requires either forward 
flexion of the cervical spine limited to between 15 and 30 
degrees, the combined range of motion of the cervical spine 
is no greater than 170 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, for the assignment of the next higher 
rating of 20 percent.  There is no evidence for the period 
prior to September 7, 2005, showing that forward flexion or 
combined range of motion of the cervical spine was limited to 
the required degree.  Similarly, there is no evidence for 
this period showing that veteran's cervical spine disability 
was manifested by muscle spasm or severe guarding as 
contemplated by Diagnostic Code 5237.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  However, the evidence for the period prior to 
September 7, 2005, does not show that the veteran has had any 
incapacitating episodes, as defined by the regulation, from 
symptoms related to his neck disorder.  Thus, a higher rating 
is not supported under this formula.

Period from September 7, 2005

The evidence for the period beginning September 7, 2005, does 
not show that the veteran's service-connected cervical spine 
disability results in limitation of flexion of the cervical 
spine to less than 15 degrees.  On the contrary, examination 
in September 2005 revealed painless range of flexion to 30 
degrees; extension to 20 degrees; left and right lateral 
rotation to 30 degrees bilaterally; and left and right 
lateral flexion to 30 degrees bilaterally with no clinical 
evidence of additional limitation of joint function due to 
weakness, pain, or fatigue.  This level of disability is 
consistent with no more than a 20 percent evaluation under 
Diagnostic Code 5242. 

Similarly, the evidence does not show that the veteran's 
cervical spine disability results in abnormal spinal contour.  
It was specifically noted at a September 2005 VA orthopedic 
examination that the spinal contour was normal.

The Board notes that the record reflects that the veteran has 
complained of neck pain radiating into his left shoulder.  
However, the evidence for the period from September 7, 2005, 
does not show that the veteran has had any incapacitating 
episodes, as defined by the regulation.

While the veteran has complained of pain in his left upper 
extremity, a VA examiner in August 2002 noted that the 
veteran's complaints of radiculopathy could not be supported 
by objective data in EMG and nerve conduction velocity 
studies.  Rather EMG studies revealed bilateral ulnar 
neuropathy.  Similarly, objective evidence of intervertebral 
disc syndrome was not found on a VA examination in September 
2005.  At that time, deep tendon reflexes were globally 
diminished and sensory examination failed to disclose any 
impairment in any radicular or specific peripheral nerve 
distribution.  Therefore, the Board finds that a separate 
rating is not warranted for neurological impairment of either 
upper extremity.  

Conclusion

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

In addition, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.  


Service Connection 

The veteran contends that he has a left shoulder and arm 
disability secondary to his service connected cervical spine 
disability.  

Service connection may be granted on a secondary basis for 
disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

VA medical records show that the veteran complained of neck 
pain radiating into his left arm.  X-rays taken of his left 
shoulder in May 1998 were within normal limits.  A June 1998 
treatment record notes that the etiology of this pain was 
unclear.  A subsequent November 1998 orthopedic consultation 
notes that EMG and nerve conduction studies revealed no 
radiculopathy but showed ulnar nerve entrapment.  At that 
time, it was felt that his symptoms were coming from the 
cervical spine, but it was also felt that he may have a mild 
lateral humeral epicondylitis.  This was confirmed during a 
VA neurological examination in January 1999.  However, no 
etiology of this condition was provided.

In March 1999, the veteran under a lateral release with 
excision of scar tissue and muscle reattachment to treat his 
epicondylitis.  Subsequent VA neurological examination in May 
2002 revealed a painful shoulder that felt "tight" in all 
range of motion.  This pain radiated into the left elbow and 
left wrist.  An assessment of cervical radiculopathy 
consistent with degenerative disease of the cervical spine 
was rendered.  However, an August 2002 addendum notes that 
EMG studies revealed bilateral ulnar neuropathy.  The 
examiner noted that while the veteran's initial history and 
physical were deemed compatible with cervical radiculopathy, 
this could not be supported by the objective data in EMG and 
nerve conduction studies.  The veteran's complaints were 
attributed to degenerative disc disease at C5-6.  However, 
the veteran's neck complaints combined with the results of 
the EMG studies did not support a diagnosis of radiculopathy.

During VA examination in July 2003, the veteran was noted to 
have no specific sensory abnormalities.  Rather his complaint 
was one of pain.  VA orthopedic examination in July 2003 
noted a diagnosis of degenerative changes in the left 
acromioclavicular joint which was less likely than not 
related to his inservice automobile accident.  

In a November 2005 addendum to a September 2005 examination 
report, a VA physician noted that the veteran had left 
shoulder and arm pain that was etiologically related to his 
neck disability.  However, the veteran's arthritis of the 
left shoulder was less likely than not related to his service 
connected condition.  

As shown above, the veteran has been treated for various 
problems with his left upper extremity including arthritis of 
the left shoulder, ulnar nerve entrapment, and epicondylitis 
of the left arm.  The veteran's left shoulder arthritis, 
ulnar nerve entrapment and epicondylitis have not been 
attributed to the veteran's service-connected cervical spine 
condition.  

While the veteran has pain in his left upper extremity that 
has on occasion been attributed to his cervical spine 
disability, the Board would point out that a diagnosis of 
pain is not a disability which has resulted from an injury or 
a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
Moreover, the Board notes that the presence of radiculopathy 
has been ruled out by EMG and NCV studies.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim.  




ORDER

An increased rating for cervical strain with degenerative 
disc disease, rated as 10 percent disabling prior to 
September 7, 2005, is denied.

An increased rating for cervical strain with degenerative 
disc disease, rated as 20 percent disabling from September 7, 
2005, is denied.

Service connection for left arm and shoulder disability as 
secondary to service-connected cervical strain with 
degenerative disc disease is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


